Citation Nr: 1119685	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  07-24 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for Crohn's disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel







INTRODUCTION

The appellant served on active duty from November 1980 to March 1981, and from September 1990 to June 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision of the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA), which, inter alia, denied the benefit sought on appeal.  The appellant submitted a notice of disagreement with the aforementioned determination in October 2005, and timely perfected his appeal in August 2007.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

On the appellant's August 2007 VA Form 9 [Substantive Appeal], he indicated that he wished to have a Travel Board hearing.  As such, this claim is remanded to afford the appellant the opportunity to provide testimony in support of his claim.

Accordingly, the case is REMANDED for the following action:

This claim is remanded to the AMC/RO to schedule the appellant for a Travel Board hearing.  After the hearing has been held, or if the appellant fails to report for the hearing or withdraws the hearing request, the case should be returned directly to the Board for further consideration.  



The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


